         Case 2:17-cv-00531-SMD Document 36 Filed 08/05/19 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF ALABAMA
                               NORTHERN DIVISION

PRISCILLA WILLIAMS,                         )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )   CASE NO. 2:17-CV-531-SMD
                                            )
CIRCLE K STORES, INC.,                      )
                                            )
       Defendant.                           )


                                 FINAL JUDGMENT

       In accordance with the Memorandum Opinion and Order of the Court entered in this

case on this day, it is

       ORDERED, ADJUDGED, AND DECREED that this cause is DISMISSED with

prejudice.

       The Clerk of the Court is DIRECTED to enter this document on the civil docket as

a final judgment pursuant to Rule 58 of the Federal Rules of Civil Procedure.

       Done, this 5th day of August 2019.


                                            /s/ Stephen M. Doyle
                                            UNITED STATES MAGISTRATE JUDGE
